THE defendants were jointly convicted of burglary. No *Page 571 
error is assigned as to the information charging the offense, or as to the rulings on admission and rejection of evidence, or as to the giving of instructions. The record shows no tendered instruction refused. The instructions given to the jury fully and fairly presented the law of the case. There is no complaint against the method of selecting the jurors; apparently none of the latter was objected to. There was a substantial conflict in the evidence. By its verdicts upon that evidence, the jury declared itself satisfied, beyond a reasonable doubt, of the defendant's guilt. All questions of the weight of evidence and the credibility of witnesses were for the jury to determine. That was done and we cannot interfere with the result.
Judgment affirmed.